Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 24, 2017

The Court of Appeals hereby passes the following order:

A16A1905. IN THE INTEREST OF J. S.

       This appeal is taken from an adjudication that J. S. was delinquent by reason of
disrupting a public school in violation of OCGA § 20-2-1181 (a), which provides that
“[i]t shall be unlawful for any person to knowingly, intentionally, or recklessly disrupt
or interfere with the operation of any public school, public school bus, or public
school bus stop as designated by local boards of education.” On appeal, J. S. argues
that the trial court applied OCGA § 20-2-1181 to him in a manner that rendered the
statute unconstitutionally overbroad.
       Although our Supreme Court has ruled that OCGA § 20-2-1181 (a) is not void
for vagueness, it has not ruled on the question whether that statute is overbroad, either
facially or as applied. In re D. H., 283 Ga. 556, 557-558 (3) (663 SE2d 139) (2008)
(although OCGA § 20-2-1181 was not unconstitutionally vague, an overbroad
challenge was waived because not raised below); see also State v. Fielden, 280 Ga.
444, 445-448 (629 SE2d 252) (2006) (though a statute barring behavior that “may
reasonably be expected to prevent or disrupt a lawful meeting” was “clear and
unambiguous,” the same statute was “facially overbroad”                  and therefore
unconstitutional).
      Because the Supreme Court of Georgia has not ruled on the question whether
OCGA § 20-2-1181 is overbroad, either facially or as applied, we TRANSFER this
appeal to that Court.


                                    Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              02/24/2017
                                            I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                          , Clerk.




                                       2